—In a proceeding pursuant to CPLR article IS, inter alia, to compel the respondents to pay legal fees and disbursements for the petitioner’s defense in a certain Federal action, the appeal is from two orders of the Supreme Court, Rockland County (Meehan, J.), dated June 25, 1996, and October 28, 1996, respectively, and a judgment of the same court, entered August 5, 1996, which denied the petition and dismissed the proceeding.
*496Ordered that the appeals from the orders are dismissed as they are not appealable as of right (CPLR 5701 [b] [1]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
Under the circumstances of this case, the petitioner is not entitled to the requested attorneys’ fees and costs. Accordingly, the Supreme Court properly dismissed the proceeding. Rosenblatt, J. P., Miller, Copertino and Goldstein, JJ., concur.